Citation Nr: 0908122	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to July 23, 2002, for 
a grant of a 100 percent evaluation for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


[The issue of whether a December 31, 1990, decision of the 
Board of Veterans' Appeals should be revised or reversed on 
the grounds of clear and unmistakable error, is the subject 
of a separate decision.]



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDING OF FACT

It is not factually ascertainable that an increase in the 
severity of the veteran's service-connected post-traumatic 
stress disorder (PTSD) prior to July 23, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2002, 
for a 100 percent disability evaluation for service-connected 
PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an effective date 
prior to July 23, 2002, for a 100 percent evaluation for 
PTSD, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
July 2005 satisfied the duty to notify provisions with 
respect to the claim for an earlier effective date.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding 
that although notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____ (U.S. 
Jun. 16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained; although the records 
pertinent to the issue on appeal would include VA outpatient 
treatment records dated July 2001 to July 2002, and the 
claims file contains only VA outpatient treatment records 
dated in June 2002, it is not error to proceed with 
adjudication, as the veteran stated in the first June 2002 
record that he had not received PTSD treatment in the last 7 
years; thus, remand to obtain additional VA outpatient 
treatment records from that period would not result in the 
collection of additional pertinent evidence.  Additionally, 
the veteran has not identified any pertinent private medical 
records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as no questions of medical fact 
existed in light of the evidence of record; the determination 
of an earlier effective date is determined by evidence dated 
prior to the effective date currently assigned, and the 
findings of an additional VA examination would be irrelevant 
to that determination.  See 38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection for PTSD was granted by a rating decision 
dated in August 1989, and a 30 percent evaluation was 
assigned effective May 3, 1989.  That decision was appealed, 
and in a Board decision dated in December 1990, an initial 
rating in excess of 30 percent for PTSD was denied.  That 
decision was not appealed, and therefore is final.  
38 U.S.C.A. § 7104 (West 2002).  See Flash v. Brown, 8 Vet. 
App. 332, 340 (1995); see also Routen v. West, 142 F.3d 1434, 
1437-38 (Fed. Cir. 1998) (applying finality and res judicata 
to VA decisions).  Thereafter, in an unappealed rating 
decision dated in November 1991, a rating in excess of 30 
percent for PTSD was denied.  That decision is final.  
38 U.S.C.A. § 7105 (West 2002).  

Thereafter, the veteran filed a claim on July 23, 2002, for 
entitlement to a rating in excess of 30 percent for PTSD.  A 
70 percent evaluation for PTSD was granted by a rating 
decision dated in December 2002, effective July 23, 2002.  On 
appeal, a Board decision dated in May 2005, granted a 100 
percent evaluation for PTSD.  A rating decision effectuated 
the Board's decision granting a 100 percent evaluation for 
PTSD, and assigned an effective dated of July 23, 2002, the 
date of the veteran's claim for increase.  

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) 
(1).  A claim is defined in the VA regulations as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2008).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, 
formal and informal, for benefits and is required to identify 
and act on informal claims for benefits.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

The veteran's claim of entitlement to an increased evaluation 
was received by VA on July 23, 2002.  Under the general rule, 
this is the earliest possible effective date.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o) (1).  However, an exception to 
the general rule applies where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of 
the claim for increased compensation.  38 C.F.R. § 3.400(o) 
(2).  Under those circumstances, the effective date of the 
award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. 
§ 3.400(0) (2); Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  The question of when an increase in disability is 
factually ascertainable is based on the evidence in the 
veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992).

Accordingly, an effective date prior to July 23, 2002 is 
permissible only under the exception in 38 C.F.R. § 3.400(o) 
(2).  However, to obtain an earlier effective date under the 
exception, the evidence must demonstrate a factually 
ascertainable increase in the severity of his disability, 
within the one year prior to July 23, 2002.  In this case, 
the evidence within that one year consists of two VA 
outpatient treatment records dated in June 2002.  The 
objective medical findings contained therein do not show PTSD 
of such severity to warrant a 100 percent evaluation prior to 
July 23, 2002.  To that end, although a Global Assessment of 
Functioning (GAF) score of 40 was assigned in the latter of 
the two June 2002 VA outpatient treatment records, this score 
does not necessarily indicate an increased evaluation.  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  Nevertheless, although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Id., 8 
Vet. App. at 242.  The Board finds that the other evidence of 
record does not support an increased evaluation.  The 
objective evidence shown in these records, indicate that the 
veteran reported nightmares, hypervigilance, and 
self-isolation, and was found to have depressed and/or 
dysphoric mood.  Moreover, mental status examination on both 
occasions showed the veteran was oriented to time, person, 
place, and object, with good cooperation, good grooming, 
appropriate behavior, normal speech, normal thought content 
and process.  While passive, intermittent suicidal ideations 
were reported, the veteran stated that these were transient, 
and without plan or intent.  Additionally, no delusions, 
hallucinations, memory problems, or homicidal ideations were 
noted.  Accordingly, although a Global Assessment of 
Functioning Score of 40 was assigned in the latter of the two 
June 2002 VA outpatient treatment records, the veteran's 
documented symptomatology strongly indicates a level of PTSD 
severity warranting less than the 100 percent evaluation.  
Ultimately, these medical records do not demonstrate a 
factually ascertainable level of disability that warrants a 
100 percent evaluation for PTSD prior to July 23, 2002.

Finally, review of the evidence of record tends to show that 
the date entitlement arose for the award of a 100 percent 
evaluation for PTSD was October 30, 2002, based on a VA 
psychiatrist's opinion written on that date which stated that 
the veteran "has a significant, permanent disability from 
his PTSD . . . which affects his relationships with other 
people (particularly his significant others) and with fellow 
workers/supervisors."  Thus, by assigning an effective date 
of July 23, 2002, the date of claim, rather than the date 
that entitlement arose, October 30, 2002, the RO has assigned 
an effective date that benefited the veteran beyond the 
technical requirements of the law.  See Williams v. Gober, 10 
Vet. App. 447, 452 (1997).  

Because the evidence prior to July 23, 2002, does not show 
PTSD symptomatology and manifestations satisfying the 
criteria for a 100 percent evaluation, the preponderance of 
the evidence is against the veteran's claim for entitlement 
to an effective date prior to July 23, 2002, for an 
evaluation of 100 percent for PTSD.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date prior to July 23, 2002, for an evaluation 
of 100 percent for PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


